Exhibit 10.1

 

APPENDIX A

 

DUKE ENERGY CORPORATION

 

EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

(As Amended Effective February 25, 2013)

 

ARTICLE I — General

 

SECTION 1.1  Purpose.  The purpose of the Duke Energy Corporation Executive
Short-Term Incentive Plan (the “Plan”) is to benefit and advance the interests
of Duke Energy Corporation, a Delaware corporation (the “Corporation”), by
rewarding selected senior executives of the Corporation and its subsidiaries for
their contributions to the Corporation’s financial success and thereby motivate
them to continue to make such contributions in the future by granting annual
performance-based awards (individually, “Award”).

 

SECTION 1.2  Administration of the Plan.  The Plan shall be administered by a
committee (“Committee”) which shall adopt such rules as it may deem appropriate
in order to carry out the purpose of the Plan. The Committee shall be the
Compensation Committee of the Corporation’s Board of Directors (“Board”) (or a
subcommittee thereof) except that (i) the number of directors on the Committee
shall not be less than two (2) and (ii) each member of the Committee shall be an
“outside director” within the meaning of Section 162(m)(4) of the Internal
Revenue Code of 1986, as amended (the “Code”). All questions of interpretation,
administration, and application of the Plan shall be determined by a majority of
the members of the Committee then in office, except that the Committee may
authorize any one or more of its members, or any officer of the Corporation, to
execute and deliver documents on behalf of the Committee. The determination of
such majority shall be final and binding in all matters relating to the Plan.
The Committee shall have authority and discretion to determine the terms and
conditions of the Awards granted to eligible employees specified in Section 1.3
below (“Participants”).

 

SECTION 1.3  Eligible Persons.  Awards may be granted only to employees of the
Corporation or any of its subsidiaries who are designated “Executive Officers”
of the Corporation by the Board.

 

ARTICLE II — Awards

 

SECTION 2.1  Awards.  The Committee may grant Awards to eligible employees with
respect to each fiscal year of the Corporation, subject to the terms and
conditions set forth in the Plan.

 

SECTION 2.2  Terms of Awards.  No later than 90 days after the commencement of
each fiscal year of the Corporation, the Committee shall establish
(i) performance targets (“Performance Targets”) for the Corporation for such
fiscal year (“Performance Period”) and (ii) target awards (“Target Awards”) that
correspond to the Performance Targets, for each Participant. The Performance
Targets upon which the payment or vesting of an Award may be based shall be
limited to the following business measures, which may be applied with respect to
the Corporation, any subsidiary or any business unit, or, if applicable, any
Participant, and which may be measured on an absolute or relative to a
peer-group or other market measure basis: total shareholder return; stock price
increase; return on equity; return on capital; earnings per share; EBIT
(earnings before interest and taxes); EBITDA (earnings before interest, taxes,
depreciation and amortization); ongoing earnings; cash flow (including operating
cash flow, free cash flow, discounted cash flow return on investment, and cash
flow in excess of costs of capital); EVA (economic value added); economic profit
(net operating profit after tax, less a cost of capital charge); SVA
(shareholder value added); revenues; net income; operating income; pre-tax
profit margin; performance against business plan; customer service; reliability;
corporate governance quotient or rating; market share; employee satisfaction;
safety; total incident case rate; serious injury fatality rate; fatality rate;
employee engagement; supplier diversity; workforce diversity; operating margins;
credit rating; dividend payments; expenses; operation and maintenance expense;
fuel cost per million BTU; costs per kilowatt hour; retained earnings;
completion of acquisitions, divestitures and corporate restructurings;
construction projects; legislative efforts; new technology development;
environmental efforts; and individual goals based on objective business criteria
underlying the goals listed above and which pertain to individual effort as to
achievement of those goals or to one or more business criteria in the areas of
litigation, human resources, information services, production, inventory,
support services, site development, plant development, building development,
facility development, government relations, product market share or management.
Alternatively, the Committee may establish Performance Targets in terms of such
subjective measures from the list above as it may from time to time specify for
Awards that are not intended to qualify as performance-based compensation under
Section 162(m) of the Code.

 

SECTION 2.3  Limitation on Awards.  The aggregate amount of all Awards paid to
any Participant for any Performance Period shall not exceed Six Million Dollars
($6,000,000).

 

SECTION 2.4  Determination of Award.  The Committee shall, promptly after the
date on which the necessary financial or other information for a particular
Performance Period becomes available, certify in writing whether any Performance
Target has been achieved, and, if so, the highest Performance Target that has
been achieved, all in the manner required by Section 162(m) of the Code. If any
Performance Target has been achieved, the Awards, determined for each
Participant with reference to the Target Award that corresponds to the highest
Performance Target achieved, for such Performance Period shall have been earned
except that the Committee may, in its sole discretion, reduce the amount of any
Award to reflect the Committee’s assessment of the Participant’s individual
performance, to reflect the failure of the Participant to remain in the
continuous employ of the Corporation or its subsidiaries throughout the
applicable Performance Period, or for any other reason. Such awards shall become
payable in cash as promptly as practicable thereafter, but in no event more than
two and one-half months following the end of the calendar year in which the
Performance Period ends. Notwithstanding the foregoing, the Committee, in its
sole discretion, may permit a Participant to elect to defer payment of all or
any portion of the Award the Participant might earn for a Performance Period, by
making a deferral election on such terms and conditions as the Committee may
establish from time to time. In the event a Participant terminates employment
with the Corporation and its subsidiaries for any reason

 

DUKE ENERGY – 2013 Proxy Statement

 

75

--------------------------------------------------------------------------------


 

prior to the last day of the Performance Period, the Participant shall not be
entitled to payment of an Award with respect to that Performance Period, unless
otherwise determined by the Committee in its sole discretion.

 

ARTICLE III — Miscellaneous

 

SECTION 3.1  No Rights to Awards or Continued Employment.  No employee shall
have any claim or right to receive Awards under the Plan. Neither the Plan nor
any action taken hereunder shall be construed as giving an employee any right to
be retained by the Corporation or any of its subsidiaries. For purposes of the
Plan, the transfer of employment of a Participant between the Corporation and
any one of its subsidiaries (or between subsidiaries) shall not be deemed a
termination of the Participant’s employment.

 

SECTION 3.2  Restriction on Transfer, Beneficiary.  Awards (or interests
therein) to a Participant or amounts payable with respect to a Participant under
the Plan are not subject to assignment or alienation, whether voluntary or
involuntary. Notwithstanding the foregoing, a Participant may designate a
beneficiary or beneficiaries to receive, in the event of the Participant’s
death, any amounts remaining to be paid with respect to the Participant under
the Plan. The Participant shall have the right to revoke any such designation
and to redesignate a beneficiary or beneficiaries. To be effective, any such
designation, revocation, or redesignation must be in such written form as the
Corporation may prescribe and must be received by the Corporation prior to the
Participant’s death. If a Participant dies without effectively designating a
beneficiary or if all designated beneficiaries predecease the Participant, any
amounts remaining to be paid with respect to the Participant under the Plan
shall be paid to the Participant’s estate.

 

SECTION 3.3  Taxes.  The Corporation or a subsidiary thereof, as appropriate,
shall have the right to deduct from all payments made under the Plan to a
Participant or to a Participant’s beneficiary or beneficiaries any federal,
state, local or other taxes required by law to be withheld with respect to such
payments. The Corporation intends that Awards granted under the Plan be exempt
from the requirements of Section 409A of the Code, and the Plan shall be
interpreted, administered and governed in accordance with that intent. Although
the Corporation intends to administer the Plan so that Awards will be exempt
from the requirements of Section 409A of the Code, the Corporation does not
warrant that any Award under the Plan will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local,
or non-United States law. The Corporation shall not be liable to any Participant
for any tax, interest, or penalties the Participant might owe as a result of the
grant, vesting or payment of any Award under the Plan.

 

SECTION 3.4  No Restriction on Right of Corporation to Effect Changes.  The Plan
shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any recapitalization, reorganization, merger,
acquisition, divestiture, consolidation, spin off, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction or event
involving the Corporation or a subsidiary or division thereof or any other event
or series of events, whether of a similar character or otherwise.

 

SECTION 3.5  Source of Payments.  The Corporation shall not have any obligation
to establish any separate fund or trust or other segregation of assets to
provide for payments under the Plan. To the extent any person acquires any
rights to receive payments hereunder from the Corporation, such rights shall be
no greater than those of an unsecured creditor.

 

SECTION 3.6  Termination and Amendment.  The Plan shall continue in effect until
terminated by the Board. The Committee may at any time amend or otherwise modify
the Plan in such respects as it deems advisable; provided, however, no such
amendment or modification may be effective without Board approval or Corporation
stockholder approval if such approval is necessary to comply with the
requirements for qualified performance-based compensation under
Section 162(m) of the Code.

 

SECTION 3.7  Governmental Regulations.  The Plan, and all Awards hereunder,
shall be subject to all applicable rules and regulations of governmental or
other authorities.

 

SECTION 3.8  Headings.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan.

 

SECTION 3.9  Governing Law.  The Plan and all rights and Awards hereunder shall
be construed in accordance with and governed by the laws of the state of North
Carolina.

 

SECTION 3.10  Effective Date.  The Plan is an amendment of the Plan by the Board
that is effective as of February 25, 2013; provided, however, subject to the
approval of the stockholders of the Corporation. Such approval shall meet the
requirements of Section 162(m) of the Code and the regulations thereunder. At
the sole discretion of the Board, in order to comply with the requirements of
Section 162(m) of the Code, the business measures set forth in Section 2.2 above
that may be used for Performance Targets for Awards that are intended to qualify
as performance-based compensation under Section 162(m) of the Code shall be
reapproved by the stockholders of the Corporation no later than the first
meeting of such stockholders that occurs in the fifth calendar year following
the calendar year in which such stockholders previously approved such business
measures for such purpose.

 

SECTION 3.11  Successors.  All obligations of the Corporation under the Plan
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business or
assets of the Corporation.

 

IN WITNESS WHEREOF, the Plan, as amended effective February 25, 2013 subject to
shareholder approval, is executed on behalf of the Corporation effective as of
February 25, 2013.

 

 

DUKE ENERGY CORPORATION

 

 

 

By:

/s/ E. Marie McKee

 

 

E. Marie McKee

 

76

--------------------------------------------------------------------------------